Citation Nr: 1811339	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  17-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for multiple sclerosis; and if so, whether the reopened claim should be granted.  

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1948 to May 1952, as well as well as subsequent service in the South Dakota Air National Guard.  

The Veteran died in May 2016.  The appellant is the Veteran's surviving spouse, who has been properly substituted in the appeal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2016 and August 2016 rating decisions issued by the Department of Veterans Affairs (VA).     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1. A December 2002 rating decision denied reopening claim of entitlement to service connection for multiple sclerosis. 

2. The evidence received since the December 2002 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for multiple sclerosis.    

3. Multiple sclerosis is etiologically related to the Veteran's active service.    

4. The Veteran died in May 2016 and multiple sclerosis is listed as a cause of the Veteran's death on the death certificate.  


CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for multiple sclerosis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for entitlement to service connection for multiple sclerosis are met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran was originally denied service connection for multiple sclerosis in an August 1953 rating decision.   The Veteran did not appeal that decision.  The issue of entitlement to service connection for multiple sclerosis was subsequently readjudicated on several occasions and in December 2002, the VA RO denied reopening the claims of entitlement to service connection for multiple sclerosis.  The Veteran did not appeal that decision.   

In February 2016, the Veteran sought to reopen his claim, which was denied in a May 2016 rating decision on the basis that the Veteran had not submitted new and material evidence.  New evidence submitted since the December 2002 rating decision includes numerous VA treatment records, as well as a June 2016 private medical opinion.  

The Board finds that the above-mentioned evidence is new and material.  In this regard, it is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  Therefore, the claim of entitlement to service connection for multiple sclerosis is reopened.

Entitlement to Service Connection for Multiple Sclerosis 

Prior to his death, the Veteran asserted that he first experienced symptoms of multiple sclerosis while in active service.  Specifically, the Veteran asserted that he had difficulty with loss of balance and had experienced headaches since his active service.  

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of multiple sclerosis during his period of active service.  However, the Veteran has reported that he first experienced balance problems and headaches in active service, and that those symptoms continued since that time and he is competent to report such.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect.

A review of the post-service evidence of record shows that the Veteran first sought treatment for symptoms of headaches, blurring of vision, and extreme nervousness in August 1952, a mere three months following his separation from active service.  A diagnosis of multiple sclerosis was not made at that time.  However, the doctor who treated the Veteran at that time has since reported that in retrospect, he felt that it certainly could have been multiple sclerosis.    

In May 1953, the Veteran was hospitalized for symptoms of decreased visual acuity, blurring of vision, diplopia, and vertigo.  Following a complete work-up, the Veteran was diagnosed with multiple sclerosis at that time.  

The Board acknowledges that there is an indication that the Veteran may have experienced symptoms of such prior to his period of active service; however, there are no medical records from prior to the Veteran's active service to corroborate those reports.  There is certainly nothing noted at the time of his entrance examination to show that he had experienced any such symptoms prior to service.  As such, the Board finds that the presumption of soundness applies in this case.  

Following his initial diagnosis in 1953, the Veteran appears to have experienced intermittent flare-ups of his multiple sclerosis, to include during a period active duty for training (ACDUTRA) in May 1969.  

In a June 2016 statement, the Veteran's VA Medical Center treatment provider found that it was hard for him to believe that the Veteran would have been accepted into active service had he actually had multiple sclerosis at that time.  further, the Veteran's private treatment provider noted that the stress caused by the Veteran's active service could have triggered the Veteran's multiple sclerosis as stress is known to predispose and act as a potential trigger for a multiple sclerosis exacerbation.  

The Board finds that the evidence for and against the claim of entitlement to service connection for multiple sclerosis is at least in equipoise.  As such, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for multiple sclerosis is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for the Cause of the Veteran's Death

As noted above, the Board has found that the Veteran was entitled to service connection for multiple sclerosis.  A review of the record shows that the Veteran died in May 2016.  The cause of the Veteran's death was listed as cardiopulmonary arrest, respiratory failure, and pulmonary fibrosis.  It was noted that the Veteran's cause of death was secondary to his progressive multiple sclerosis and sleep apnea.  

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

As the Board has granted entitlement to service connection for multiple sclerosis in this decision, and multiple sclerosis was listed as a contributory cause of death on the Veteran's death certificate; the Board finds that the preponderance of the evidence is for the claim.  Accordingly, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for multiple sclerosis is granted.

Entitlement to service connection for multiple sclerosis is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


